1    JEROME M. VARANINI, ESQ. (State Bar No. 58531)
     LAW OFFICES OF JEROME M. VARANINI
2    641 Fulton Avenue, Suite 200
     Sacramento, California 95825-4869
3    P.O. Box 590
     Sacramento, CA 95812-0590
4    Telephone: (916) 993-4868
     Facsimile: (916) 993-675
5
     Attorneys for Defendant
6    Correctional Medical Group Companies, Inc.,
7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11      SONYA CHEYENNE CAVENDER,                    Case No. 2:19-cv-01050-JAM-AC
12      an individual,
                                                    JOINT STIPULATION TO
13                                                  EXTEND TIME FOR
                          Plaintiff,                DEFENDANT TO FILE
14                                                  RESPONSIVE PLEADING TO
                                                    PLAINTIFF’S COMPLAINT:
15
        v.                                          ORDER
16      NEVADA COUNTY, CALIFORNIA,
17      et al.,
18
                          Defendants.
19

20
               IT IS HEREBY STIPULATED and agreed upon by and between Plaintiff
21
     SONYA CHEYENNE CAVENDER, and Defendant CORRECTIONAL MEDICAL
22
     GROUP COMPANIES, INC. (“CMGC”), by and through their respective counsel,
23
     that the time for Defendant “CMGC” and defendant Rhonda Tindall, R.N., to
24
     respond to the Complaint shall be extended to August 16, 2019. The parties are in
25
     the process of determining the procedure for service of summons on various parties
26
     and an extension is necessary as an effort to avoid the duplication of multiple
27
     responses to the Complaint.
28
     ////


                                                1
     Jt.Stip. and Order
1    DATED: July 30, 2019                LAW OFFICES OF JEROME M. VARANINI
2

3                                        /s/ Jerome M. Varanini
4                                        __________________________________________
                                         BY: JEROME M. VARANINI
5
                                                Attorneys for Defendant “CMGC” and
6                                               Rhonda Tindell, R.N.
7

8
     DATED: July 30, 2019                LAW OFFICES OF PATRICK H. DWYER

9

10
                                         /s/ Patrick H. Dwyer
                                         __________________________________________
11                                       BY: PATRICK H. DWYER
12                                              Attorneys for Plaintiff
13

14

15
                                               ORDER

16
               Pursuant to the stipulation of counsel, the extension of time requested is

17
     hereby granted.

18
     Dated: August 1, 2019                             /s/ John A. Mendez
19
                                                       HONORABLE JOHN A. MENDEZ
20                                                     United States District Court Judge
21

22

23

24

25

26

27

28




                                                   2
     Jt.Stip. and Order
